Exhibit 10.2

Graphic [tmb-20200625xex10d2001.jpg]



--------------------------------------------------------------------------------

AMENDED AND RESTATED
DIVIDEND REINVESTMENT PLAN

Sterling Multifamily Trust, a North Dakota real estate investment trust (the
“Trust”), has adopted a Dividend Reinvestment Plan (the “Plan”), the terms and
conditions of which are set forth below.

1. Purpose. The purpose of the Plan is to provide eligible shareholders with a
simple and convenient way to invest dividends as well as additional cash in
additional shares of the Trust’s Common Shares. The Plan is intended to be used
as a vehicle for long-term investment in the Trust’s common shares of beneficial
interest (“Common Shares”).

2. Administration of Plan. The Plan will be administered by the Trust or an
unaffiliated third party as agent for Participants in the Plan (collectively
referred to as the “Administrator”). All the costs to administer the Plan will
be paid by the Trust. The Trust may adopt rules and regulations to facilitate
the administration of the Plan, and reserves the right to interpret the
provisions of the Plan and any rules and regulations adopted in accordance
therewith, in its sole discretion. The determination of any matter with respect
to the Plan made by the Trust in good faith shall be final and conclusive and
binding on the Administrator and all Participants in the Plan.

3. Participants.

(a) “Participants” are eligible shareholders of the Trust who elect to
participate in the Plan. The Administrator is authorized to deny participation
in the Plan to residents of any state or foreign jurisdiction that imposes
restrictions on participation in the Plan that conflict with the general terms
and provisions of this Plan, including states and foreign jurisdictions where
the Common Shares are neither registered under applicable state securities laws
nor exempt from registration. In addition, the Trust reserves the right to
reject the enrollment of any Participant who has abused the Plan through
excessive sales, terminations and enrollments, or otherwise, or which is an
employee benefit plan if such participation could cause the underlying assets of
the Trust to constitute “plan assets” of such employee benefit plan.

(b) Suitability. If a Participant is permitted to participate in the Plan
pursuant to a state exemption that requires the Participant to have and maintain
certain suitability requirements (such as financial condition of the
Participant), the Participant shall notify the Administrator in the event that,
at any time during Participant’s participation in the Plan, there is any
material change in the Participant’s suitability as required by the state
exemption as compared to information previously provided to the Administrator,
or inaccuracy of any representation previously made by the Participant which was
required to participate in this Plan. A material change may include any material
decrease in net worth or annual gross income, or any other material change in
circumstances that may be likely to cause the Participant to fail to meet the
suitability requirements of an applicable state exemption relied on for
participation in this Plan by the Participant or as described in the Trust’s
Prospectus, which was contained in the Registration Statement on Form S-3 filed
with the Securities Exchange Commission on July 20, 2012 (“Trust’s Prospectus”).

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

4. Number of Common Shares Authorized Under Plan. The number of Common Shares of
the Trust authorized for issuance under the Plan is 6,000,000

5. Automatic Dividend Reinvestment. The Plan provides two options for purchasing
additional Common Shares with dividends:

(a) Full Dividend Reinvestment Option. A Participant may automatically reinvest
the dividends received on all of the Common Shares owned by such Participant in
full by enrolling 100% of the dividends received on such Common Shares in the
Plan.

(b) Partial Dividend Reinvestment Option. A Participant may automatically
reinvest a percentage of dividends received on all of the Common Shares owned by
such Participant, but not less than 25%, by enrolling such percentage of the
dividends received on such Common Shares in the Plan. Under this option, the
Participant will continue to receive that percentage of the dividends not
enrolled in the Plan in cash.

6. Automatic Optional Cash Purchases. Participants may, in addition to automatic
dividend reinvestments, make automatic optional cash purchases of Common Shares
not to exceed $10,000 per fiscal quarter and, with the Trust’s prior approval,
automatic optional cash purchases in excess of $10,000 per fiscal quarter. Such
automatic optional cash purchases can be payable by automatic deductions from a
Participant’s bank account or in another manner acceptable to the Trust. A
Participant may not elect automatic optional cash purchases unless the
Participant also elects automatic dividend reinvestment.

Participants may not, in any calendar year, purchase or receive via transfer
more than $40,000 in Common Shares derived from the rights granted to
Participants under this paragraph.

7. Election to Participate. Any qualifying shareholder of the Trust may elect to
become a Participant at any time after having been furnished a copy of the
Trust’s Prospectus, by completing and executing an enrollment form or any other
Trust-approved authorization form as may be available from the Trust.
Participation in the Plan will be effective as follows: (a) if the signed
enrollment form is received by the Administrator on or prior to the record date
for a dividend, automatic dividend reinvestments and any automatic optional cash
purchases will begin with that dividend, and (b) if the signed enrollment form
is received by the Administrator after the record date for a dividend, automatic
dividend reinvestments and any automatic optional cash purchases will begin with
the next dividend. To change a dividend reinvestment option or an optional cash
purchase option, a Participant must complete a new enrollment form, with such
change effective as provided above. If a shareholder’s Common Shares are held by
a broker or nominee and the shareholder wants to participate in the Plan, the
shareholder must make appropriate arrangements with its broker or nominee.
Dividends will be declared and paid when and as authorized by the Trust’s Board
of Trustees (“Board of Trustees”).

8. Purchase of Common Shares.

(a) The Administrator will invest elected dividend amounts applicable to a
Participant on any particular dividend payment date (collectively, the “Dividend
Funds”) in Common Shares of the

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

Trust at a price equal to 95% of the most recently disclosed estimate of the
value per Common Share of the Trust as determined by the Board of Trustees on
the basis of valuation methodologies approved by the Board of Trustees (“Current
Valuation”). The Administrator will invest optional cash purchase amounts
applicable to a Participant on any particular dividend payment date
(collectively, the “Optional Purchase Funds”) in Common Shares of the Trust at a
price equal to 100% of the most recently disclosed Current Valuation. No advance
notice of pricing pursuant to this section shall be required other than to the
extent the issue is a material event requiring the public filing of a Form 8-K.
Dividend Funds and Optional Purchase Funds, collectively referred to as the
“Funds,” will be invested under the Plan on the date that the applicable
dividends are paid on the Trust’s Common Shares.

(b) A number of Common Shares, including any fraction thereof, equal to the
aggregate amount of the Funds applicable to a Participant on any particular
dividend payment date, less taxes on dividends if applicable, divided by the
applicable purchase price per share, will be issued to the Participant and
registered in the Participant’s name.

(c) No commissions, brokerage fees or service charges will be paid by
Participants in connection with purchases under this Plan.

(d) Notwithstanding the above, a Participant will not be able to acquire Common
Shares under this Plan to the extent either: (i) such purchase would cause the
Participant to exceed the ownership limits set forth in the Trust’s First
Amended and Restated Declaration of Trust, as may be further amended, or (ii)
Common Shares are not available for purchase under this Plan. If either of the
limitations occur, any such Funds that have not been invested in the Common
Shares of the Trust on the applicable dividend payment date shall be distributed
to the Participant in cash.

(e) The sole source of Common Shares purchased under the Plan will be newly
issued Common Shares of the Trust purchased directly from the Trust.

9. Taxation of Dividends. The reinvestment of dividends under this Plan does not
relieve Participants of any taxes that may be payable by such Participants as a
result of those dividends and their reinvestment pursuant to the terms of this
Plan (including purchases of Common Shares at a discount to fair market value).

10. Absence of Liability. Neither the Trust nor the Administrator shall have any
responsibility or liability as to the value of the Common Shares of the Trust or
any change in the value of the Common Shares acquired for the Participant under
this Plan. Neither the Trust nor the Administrator shall be liable for any act
done in good faith, or for any good faith omission to act hereunder. This
includes, without limitation, any claim of liability arising out of failure to
terminate a Participant’s participation in this Plan upon a Participant’s death,
the prices at which Common Shares are purchased under this Plan, the times when
purchases are made or any fluctuations in the purchase price of the Common
Shares under this Plan.

11. Termination by Participant. A Participant may terminate participation in the
Plan at any time by delivering to the Trust a written notice. To be effective
for any Dividend, such notice must be

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

received by the Trust at least ten business days prior to the Dividend payment
date to which such Dividend relates. Notwithstanding the preceding sentence, if
the Trust publicly announces in a filing with the Securities and Exchange
Commission a new estimated value per Common Share of the Trust, then a
Participant shall have no less than two business days after the date of such
announcement to notify the Trust in writing of Participant’s termination of
participation in the Plan and Participant’s termination will be effective for
the next Dividend payment date. Dividends earned subsequent to the termination
of a Participant’s participation in the Plan will be paid in cash. Any transfer
of Common Shares by a Participant will terminate participation in the Plan with
respect to the transferred Common Shares. Upon termination of Plan
participation, Dividends will be distributed to the stockholder in cash.

12. Amendment or Termination of Plan by the Trust. The Trust may amend or
terminate the Plan for any reason upon ten days’ notice to the Participants. The
Trust may provide notice by including such information (a) in a Current Report
on Form 8-K or in its annual or quarterly reports, all publicly filed with the
Securities and Exchange Commission or (b) in a separate mailing to Participants.

13. Governing Law. The Plan shall be governed by the laws of the State of North
Dakota.

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------